The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 1/4/2022. Applicant`s arguments filed January 4, 2022 have been fully considered and found persuasive.
In view of applicant’s arguments, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below. 
Claim 13 is amended. Claims 14 and 15 are cancelled. Claims 1-13 and 16-17 are pending.
Claims 1-13 and 16-17 are rejected.
Response to Arguments
6. Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 7 and 13, Applicant argued that Gopinathan/ Wu/ Blagodurov do not appear to explicitly disclose “transmitting a first request for extra memory for the first cache, wherein the first request is transmitted to a plurality of IOAs, and allocating memory from the second cache to the first cache”, Examiner relies on a newly cited reference Kelly to teach these limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7. Claims 1-13 of the instant Application is rejected (or provisionally rejected as applicable, depending on whether the related applications have been issued) on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over US patents 10,169,241. Although the claims in the conflicting applications/patents are not identical, they are not patentably distinct from each other since the claims in the patents/applications are either anticipated or obviated by the listed patents/applications.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of claims 1-13 in the application 16/203,887 recites substantially all the limitations of the method of claims 1-13 in U.S. Patent 10,169,241 respectively. Although the claims in the conflicting applications/patents do not expressly disclose wherein the memory shortage threshold is based upon a destaging rate of the IOA, Atkisson discloses this limitation in [(Paragraphs 0274-0275, 0301 and 0305-0306; FIGs. 1, 6 and 7 and their related text) where where the destage module 706 determines when a remaining amount of dirty data in the cache 102 falls below a completion threshold. The completion threshold may be selected based on an architecture of the cache 102 and/or of the backing store 118, such as an erase block size, a page size, a buffer size, or the like, on an available destage bandwidth of the backing store 118, or the like. In one embodiment, the completion threshold is sized to minimize interruption of write operations while the destage module 706 completes a data flush operation. For example, to limit the amount of time during which write operations are quiesced to a 0.25 seconds, the completion threshold may be determined by multiplying the current destage rate by 0.25, and using the resulting value as the completion threshold. Further, the enforcement trigger module 708 may trigger a write rate enforcement operation during normal runtime of the cache 102 in response to an amount of dirty data in the cache 102 failing to satisfy a dirty data threshold. An amount of dirty data in the cache 102 may fail to satisfy a dirty data threshold as the amount of dirty write data approaches, exceeds, or has another predefined relationship with the dirty data threshold. The dirty data threshold, in various embodiments, may be a maximum amount of dirty write data, an optimal or desired amount of dirty write data, or the like. In one embodiment, the dirty data threshold is user defined. In another embodiment, the direct cache module 116b dynamically adjusts the dirty data threshold based on usage conditions of the cache 102 such as hit and miss rates for read data, write data, dirty data, clean data, and the like, a percentage of the cache 102 that stores data, or on other usage conditions. In one embodiment, the enforcement trigger module 708 maintains a count or tally of the actual amount of dirty data for the cache 102, adding to the count or tally as write data is cached in the cache 102 and subtracting from the count or tally as data is destaged to the backing store 118. In other embodiments, the enforcement trigger module 708 may receive an indicator of the amount of dirty data from the dirty indicator module 712, from the storage controller 104, or the like to correspond to the claimed limitation]; where modifying the US patent 10,169,241 to have the newly limitations needed as taught by Atkisson would provide the benefits of [allows the cache 102 and/or the backing store 118 to continue to satisfy write requests during destaging at a level that balances or prioritizes the write requests and the destaging (Paragraph 0255)].
8. All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinathan et al.  (US 9,634,952 B2 hereinafter referred to as Gopinathan), in view of Kelly et al. (US PGPUB 2017/0180503 hereinafter referred to as Kelly), and in view of Atkisson et al. (US PGPUB 2012/0124294 hereinafter referred to as Atkisson).
As per independent claim 1, Gopinathan discloses a method for managing memory allocation of caching storage input/output adapters (IOAs) in a redundant caching configuration [(Column 10, lines 52-67 and Column 18, lines 1-9; FIGs. 1 and 7) where Gopinathan teaches dynamic allocation of BW to different classes of traffic, depending on the bandwidth set for the interface can help to ensure that critical applications may be provided sufficient bandwidth on a given cellular interface, where router 110 may provide a system and method to facilitate dynamic load balancing between cellular interfaces and make intelligent per packet load balancing decisions when multiple cellular interfaces (e.g., first I/O interface 124.1 and second I/O interface 124.2) are configured for router 110, where it is common knowledge to utilize load balancing to dynamically change cache capacity based on the demand (Column 13, lines 1-5 and Column 14, lines 57-67); Further, the router 110 is configured to provide a system and a method to decrease latency of packets by allowing dynamic allocation of buffer 722 in MAC layer 714 of I/O interface 124.1 based on the interface bandwidth to correspond to the claimed limitation], the method comprising: detecting a first cache of a first IOA storing a first amount of data that satisfies a memory shortage threshold of the first cache [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation]; detecting a second cache of a second IOA of the plurality of IOAs storing a second amount of data that satisfies a memory dissemination threshold of the second cache [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation].  
Gopinathan does not appear to explicitly disclose transmitting a first request for extra memory for the first cache, wherein the first request is transmitted to a plurality of IOAs, and allocating memory from the second cache to the first cache.
However, Kelly discloses transmitting a first request for extra memory for the first cache, wherein the first request is transmitted to a plurality of IOAs, and allocating memory from the second cache to the first cache [(Paragraphs 0016-0017 and 0021; FIGs. 1 and 4 and their related text) where the network cache control module 218 includes a load balancer module which performs a load balancer operation. More specifically, within the virtualized network environment 300 caching occurs on the basis that the cache is a read cache for traffic within a cluster of nodes. The load balancer module maintains a per-cluster list of hashes of operating system (OS) file-system level blocks; where the network cache deduplication environment 400 includes a network cache deduplication device 410 which monitors the contents of a plurality of host NIC caches 420. In certain embodiments, the network cache deduplication device 410 monitors the contents of all host NIC caches 420 within a cluster. The network deduplication device re-allocates virtual machines within the cluster by generating re-allocation instructions 430 to be applied to one or more virtual machines. In certain embodiments, the network deduplication device re-allocates virtual machines within the cluster based upon one or more rules for virtual machine re-allocation 430 to correspond to the claimed limitation].
Gopinathan and Kelly are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gopinathan to include the memory reallocation requests 430 by the network deduplication device to reduce network traffic as taught by Kelly since doing so would ensure that virtual machine placement minimizes the cache usage, thereby minimizing network traffic. For the purposes of this disclosure, minimizing the cache usage refers to optimizing cache usage to minimize overall cache usage based on existing cache contents by maximizing sharing. Such an operation frees up more cache space for caching of additional traffic. Accordingly, for the purposes of this disclosure, minimizing cache usage is effectively equivalent to maximizing cache sharing (Paragraph 0016); where, when modifying Gopinathan to include the memory reallocation requests 430 by the network deduplication device to reduce network traffic as taught by Kelly.
Therefore, it would have been obvious to combine Gopinathan and Kelly for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
Gopinathan/Kelly does not appear to explicitly disclose wherein the memory shortage threshold is based upon a destaging rate of the IOA.
However, Atkisson discloses wherein the memory shortage threshold is based upon a destaging rate of the IOA [(Paragraphs 0274-0275, 0301 and 0305-0306; FIGs. 1, 6 and 7 and their related text) where the destage module 706 determines when a remaining amount of dirty data in the cache 102 falls below a completion threshold. The completion threshold may be selected based on an architecture of the cache 102 and/or of the backing store 118, such as an erase block size, a page size, a buffer size, or the like, on an available destage bandwidth of the backing store 118, or the like. In one embodiment, the completion threshold is sized to minimize interruption of write operations while the destage module 706 completes a data flush operation. For example, to limit the amount of time during which write operations are quiesced to a 0.25 seconds, the completion threshold may be determined by multiplying the current destage rate by 0.25, and using the resulting value as the completion threshold. Further, the enforcement trigger module 708 may trigger a write rate enforcement operation during normal runtime of the cache 102 in response to an amount of dirty data in the cache 102 failing to satisfy a dirty data threshold. An amount of dirty data in the cache 102 may fail to satisfy a dirty data threshold as the amount of dirty write data approaches, exceeds, or has another predefined relationship with the dirty data threshold. The dirty data threshold, in various embodiments, may be a maximum amount of dirty write data, an optimal or desired amount of dirty write data, or the like. In one embodiment, the dirty data threshold is user defined. In another embodiment, the direct cache module 116b dynamically adjusts the dirty data threshold based on usage conditions of the cache 102 such as hit and miss rates for read data, write data, dirty data, clean data, and the like, a percentage of the cache 102 that stores data, or on other usage conditions. In one embodiment, the enforcement trigger module 708 maintains a count or tally of the actual amount of dirty data for the cache 102, adding to the count or tally as write data is cached in the cache 102 and subtracting from the count or tally as data is destaged to the backing store 118. In other embodiments, the enforcement trigger module 708 may receive an indicator of the amount of dirty data from the dirty indicator module 712, from the storage controller 104, or the like to correspond to the claimed limitation].
Gopinathan and Atkisson are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gopinathan to include the destage module and the determination of the threshold as taught by Atkisson since doing so would provide the benefits of [allows the cache 102 and/or the backing store 118 to continue to satisfy write requests during destaging at a level that balances or prioritizes the write requests and the destaging (Paragraph 0255)]; where, when modifying Gopinathan to include the destaging rate effect of the IOA on the cache threshold as taught by Atkisson.
Therefore, it would have been obvious to combine Gopinathan and Atkisson for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
Gopinathan does not appear to explicitly disclose wherein the memory shortage threshold is based upon a destaging rate of the IOA.
However, Atkisson discloses wherein the memory shortage threshold is based upon a destaging rate of the IOA [(Paragraphs 0274-0275, 0301 and 0305-0306; FIGs. 1, 6 and 7 and their related text) where the destage module 706 determines when a remaining amount of dirty data in the cache 102 falls below a completion threshold. The completion threshold may be selected based on an architecture of the cache 102 and/or of the backing store 118, such as an erase block size, a page size, a buffer size, or the like, on an available destage bandwidth of the backing store 118, or the like. In one embodiment, the completion threshold is sized to minimize interruption of write operations while the destage module 706 completes a data flush operation. For example, to limit the amount of time during which write operations are quiesced to a 0.25 seconds, the completion threshold may be determined by multiplying the current destage rate by 0.25, and using the resulting value as the completion threshold. Further, the enforcement trigger module 708 may trigger a write rate enforcement operation during normal runtime of the cache 102 in response to an amount of dirty data in the cache 102 failing to satisfy a dirty data threshold. An amount of dirty data in the cache 102 may fail to satisfy a dirty data threshold as the amount of dirty write data approaches, exceeds, or has another predefined relationship with the dirty data threshold. The dirty data threshold, in various embodiments, may be a maximum amount of dirty write data, an optimal or desired amount of dirty write data, or the like. In one embodiment, the dirty data threshold is user defined. In another embodiment, the direct cache module 116b dynamically adjusts the dirty data threshold based on usage conditions of the cache 102 such as hit and miss rates for read data, write data, dirty data, clean data, and the like, a percentage of the cache 102 that stores data, or on other usage conditions. In one embodiment, the enforcement trigger module 708 maintains a count or tally of the actual amount of dirty data for the cache 102, adding to the count or tally as write data is cached in the cache 102 and subtracting from the count or tally as data is destaged to the backing store 118. In other embodiments, the enforcement trigger module 708 may receive an indicator of the amount of dirty data from the dirty indicator module 712, from the storage controller 104, or the like to correspond to the claimed limitation].
Gopinathan and Atkisson are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gopinathan to include the destage module and the determination of the threshold as taught by Atkisson since doing so would provide the benefits of [allows the cache 102 and/or the backing store 118 to continue to satisfy write requests during destaging at a level that balances or prioritizes the write requests and the destaging (Paragraph 0255)]; where, when modifying Gopinathan to include the destaging rate effect of the IOA on the cache threshold  as taught by Atkisson.
Therefore, it would have been obvious to combine Gopinathan and Atkisson for the benefit of creating a storage system/method to obtain the invention as specified in claim 1.
As per dependent claim 2, Gopinathan discloses wherein the first cache has a memory dissemination threshold and the second cache has a memory shortage threshold [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation], further comprising: raising the memory shortage threshold and the memory dissemination threshold of the first cache, wherein both the raised memory shortage threshold and the raised memory dissemination threshold of the first cache require more data to be stored in the first cache [(Column 18, lines 10-55; FIGs. 1 and 7) where the control logic 720 monitors the watermark thresholds in buffer 722 and provides congestion feedback to the host router 110 such that the level of low watermark threshold 740 and the level of high watermark threshold can be dynamically changed based on the uplink bandwidth of the I/O interface 124.1 such that the watermark threshold can be made higher when the uplink bandwidth is high, that corresponds to requiring relatively more data to be stored in the cache before being satisfied, to correspond to the claimed limitation]; and lowering the memory shortage threshold and the memory dissemination threshold of the second cache, wherein both the lowered memory shortage threshold and the lowered memory dissemination threshold of the second cache require relatively less data to be stored in the second cache [(Column 18, lines 10-55; FIGs. 1 and 7) where the control logic 720 monitors the watermark thresholds in buffer 722 and provides congestion feedback to the host router 110 such that the level of low watermark threshold 740 and the level of high watermark threshold can be dynamically changed based on the uplink bandwidth of the I/O interface 124.1 such that the watermark threshold can be made lower when the uplink bandwidth is low, that corresponds to requiring relatively less data to be stored in the cache before being satisfied, to correspond to the claimed limitation]. 
As per independent claim 7, Gopinathan discloses a computer system comprising: a first input/output adapter (IOA) configured to receive and route input/output (I/O) requests [(FIGs. 1A) I/O interfaces 124]; a first cache of the first IOA [(FIGs. 1A) Memory element 164 and buffer 722]; a second IOA configured to receive and route I/O requests [(FIGs. 1A) I/O interfaces 124]; a second cache of the second IOA [(FIGs. 1A) Memory element 164 and buffer 722]; an I/O bus communicatively coupling the first IOA to the second IOA such that messages may be sent directly between the first IOA and the second IOA; and a first dedicated processing circuit communicatively coupled to the first IOA and a second dedicated processing circuit communicatively coupled to the second IOA [(Column 10, lines 52-67 and Column 18, lines 1-9; FIGs. 1 and 7) where the router 110 is configured to provide a system and a method to decrease latency of packets by allowing dynamic allocation of buffer 722 in MAC layer 714 of I/O interface 124.1 based on the interface bandwidth to correspond to the claimed limitation], wherein the first and second dedicated processing circuits are configured to detect the first cache storing a first amount of data that satisfies a memory shortage threshold of the first cache [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation]; detect the second cache of the plurality of IOAs storing a second amount of data that satisfies a memory dissemination threshold of the second cache [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722; (Column 10, lines 36-53, Column 18, lines 23-44 and Column 21, lines 1-15; FIGs. 1 and 7) wherein, during operation, when high watermark threshold 750 is reached for buffer 722, control logic 720 can interrupt the router using a decongestion interrupt to indicate that there is congestion and stop enqueueing until the low water mark is reached in order to facilitate dynamic bandwidth adjustments for I/O interfaces which is implemented by load balancing logic 510 which provides load balancing between multiple I/O interfaces based on average throughput for the I/O interfaces, where the load balancing allocates memory and requests memory from buffers based on the the watermark thresholds for each buffer to dynamically adjust traffic and I/O interface`s bandwidth to correspond to the claimed limitation].  
Gopinathan does not appear to explicitly disclose transmitting a first request for extra memory for the first cache, wherein the first request is transmitted to a plurality of IOAs, and allocating memory from the second cache to the first cache.
However, Kelly discloses transmitting a first request for extra memory for the first cache, wherein the first request is transmitted to a plurality of IOAs, and allocating memory from the second cache to the first cache [(Paragraphs 0016-0017 and 0021; FIGs. 1 and 4 and their related text) where the network cache control module 218 includes a load balancer module which performs a load balancer operation. More specifically, within the virtualized network environment 300 caching occurs on the basis that the cache is a read cache for traffic within a cluster of nodes. The load balancer module maintains a per-cluster list of hashes of operating system (OS) file-system level blocks; where the network cache deduplication environment 400 includes a network cache deduplication device 410 which monitors the contents of a plurality of host NIC caches 420. In certain embodiments, the network cache deduplication device 410 monitors the contents of all host NIC caches 420 within a cluster. The network deduplication device re-allocates virtual machines within the cluster by generating re-allocation instructions 430 to be applied to one or more virtual machines. In certain embodiments, the network deduplication device re-allocates virtual machines within the cluster based upon one or more rules for virtual machine re-allocation 430 to correspond to the claimed limitation].
Gopinathan and Kelly are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gopinathan to include the memory reallocation requests 430 by the network deduplication device to reduce network traffic as taught by Kelly since doing so would ensure that virtual machine placement minimizes the cache usage, thereby minimizing network traffic. For the purposes of this disclosure, minimizing the cache usage refers to optimizing cache usage to minimize overall cache usage based on existing cache contents by maximizing sharing. Such an operation frees up more cache space for caching of additional traffic. Accordingly, for the purposes of this disclosure, minimizing cache usage is effectively equivalent to maximizing cache sharing (Paragraph 0016); where, when modifying Gopinathan to include the memory reallocation requests 430 by the network deduplication device to reduce network traffic as taught by Kelly.
Therefore, it would have been obvious to combine Gopinathan and Kelly for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.
Gopinathan does not appear to explicitly disclose wherein the memory shortage threshold is based upon a destaging rate of the IOA.
However, Atkisson discloses wherein the memory shortage threshold is based upon a destaging rate of the IOA [(Paragraphs 0274-0275, 0301 and 0305-0306; FIGs. 1, 6 and 7 and their related text) where the destage module 706 determines when a remaining amount of dirty data in the cache 102 falls below a completion threshold. The completion threshold may be selected based on an architecture of the cache 102 and/or of the backing store 118, such as an erase block size, a page size, a buffer size, or the like, on an available destage bandwidth of the backing store 118, or the like. In one embodiment, the completion threshold is sized to minimize interruption of write operations while the destage module 706 completes a data flush operation. For example, to limit the amount of time during which write operations are quiesced to a 0.25 seconds, the completion threshold may be determined by multiplying the current destage rate by 0.25, and using the resulting value as the completion threshold. Further, the enforcement trigger module 708 may trigger a write rate enforcement operation during normal runtime of the cache 102 in response to an amount of dirty data in the cache 102 failing to satisfy a dirty data threshold. An amount of dirty data in the cache 102 may fail to satisfy a dirty data threshold as the amount of dirty write data approaches, exceeds, or has another predefined relationship with the dirty data threshold. The dirty data threshold, in various embodiments, may be a maximum amount of dirty write data, an optimal or desired amount of dirty write data, or the like. In one embodiment, the dirty data threshold is user defined. In another embodiment, the direct cache module 116b dynamically adjusts the dirty data threshold based on usage conditions of the cache 102 such as hit and miss rates for read data, write data, dirty data, clean data, and the like, a percentage of the cache 102 that stores data, or on other usage conditions. In one embodiment, the enforcement trigger module 708 maintains a count or tally of the actual amount of dirty data for the cache 102, adding to the count or tally as write data is cached in the cache 102 and subtracting from the count or tally as data is destaged to the backing store 118. In other embodiments, the enforcement trigger module 708 may receive an indicator of the amount of dirty data from the dirty indicator module 712, from the storage controller 104, or the like to correspond to the claimed limitation].
Gopinathan and Atkisson are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gopinathan to include the destage module and the determination of the threshold as taught by Atkisson since doing so would provide the benefits of [allows the cache 102 and/or the backing store 118 to continue to satisfy write requests during destaging at a level that balances or prioritizes the write requests and the destaging (Paragraph 0255)]; where, when modifying Gopinathan to include the destaging rate effect of the IOA on the cache threshold  as taught by Atkisson.
Therefore, it would have been obvious to combine Gopinathan and Atkisson for the benefit of creating a storage system/method to obtain the invention as specified in claim 7.
As for claims 8, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103(a) as being disclosed by Gopinathan in view of Kelly in view of Atkisson, as applied to claims 1 and 7, and further in view of Yoo et al.  (US PGPUB 2008/0212600 hereinafter referred to as Yoo).
As per dependent claim 3, Gopinathan discloses the method of claim 2.  
Gopinathan does not appear to explicitly disclose transmitting an inquiry from the second IOA to the first IOA, wherein the inquiry inquires whether the first amount of data satisfies the raised memory shortage threshold of the first cache; transmitting an affirmative indicator from the first IOA to the second IOA, wherein the affirmative indicator indicates that the first amount of data satisfies the raised memory shortage threshold of the first cache; and allocating an additional portion of memory from the second cache to the first cache.
However, Yoo discloses transmitting an inquiry from the second IOA to the first IOA, wherein the inquiry inquires whether the first amount of data satisfies the raised memory shortage threshold of the first cache [(Paragraphs 0013, 0021 and 0062; FIG. 2) where the router of Yoo performs the procedure of checking whether or not a capacity of the second cache is full and exceeds the rising threshold or is not below the falling threshold after exceeding the rising threshold, where the router of Yoo can be modified to the include the multiple I/O interfaces of Gopinathan (Column 4, lines 41-45 of Gopinathan),to correspond to the claimed limitation]; transmitting an affirmative indicator from the first IOA to the second IOA, wherein the affirmative indicator indicates that the first amount of data satisfies the raised memory shortage threshold of the first cache [(Paragraph 0052-0070; FIGs. 2 and 3) where the processor updates the status of the second cache based on the determination of whether the packet capacity exceeded the threshold to correspond to the claimed limitation]; and allocating an additional portion of memory from the second cache to the first cache [(Paragraph 0066; FIG. 2) where the processor 21 clears the cache and controls the packet flow via queue management upon determining that the buffer does not exceed the rising threshold, where it will be obvious to one of ordinary skilled in the art to modify the queue management of Yoo to include the load balancing logic 510 of Gopinathan which provides load balancing between multiple I/O interfaces based on average throughput for the I/O interfaces, where the load balancing allocates memory and requests memory from buffers based on the watermark thresholds for each buffer to dynamically adjust traffic and I/O interface`s bandwidth, to correspond to the claimed limitation].
Gopinathan and Yoo are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Gopinathan and Yoo before him or her, to modify the method of Gopinathan to include the router of Yoo because it will enhance access operation and latency.
The motivation for doing so would be [“to reduce a likelihood of an occurance of inequality in service rendered to network subscribers due to an ameliorative allocation of a larger bandwidth to one or more subscribers attributable to a greater traffic flow” (Paragraph 0011 by Yoo)].
 Therefore, it would have been obvious to combine Gopinathan and Yoo to obtain the invention as specified in the instant claim.
As per dependent claim 4, Gopinathan discloses determining that the second amount of data satisfies the lowered memory dissemination threshold of the second cache [(Column 9, lines 26-37 and Column 18, lines 10-55; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 and the router updates the interface bandwidth to correspond to the claimed limitation]; and wherein the transmitting the inquiry from the second IOA to the first IOA is in response to determining that the second amount of data satisfies the lowered memory dissemination threshold of the second cache [(Column 9, lines 26-37, Column 14, lines 57-67 and Column 18, lines 10-55; FIGs. 1 and 7) where the router exploit knowledge of interface bandwidth to make intelligent per packet load balancing decision when multiple I/O interfaces are configured for router 110 and update the interface bandwidth and the router to dynamically change the bandwidth to correspond to the claimed limitation]. 
As for claims 9, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for claim 10, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
Claims 6 and 12 are rejected under 35 U.S.C. 103(a) as being disclosed by Gopinathan in view of Kelly in view of Atkisson, as applied to claims 1 and 7, and further in view of Heath et al.  (US 6,985,455 hereinafter referred to as Heath).
As per dependent claim 6, Gopinathan discloses the method of claim 1, wherein the first cache has a memory dissemination threshold and the second cache has a memory shortage threshold [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation].  
Gopinathan discloses detecting the second cache storing a fourth amount of data that satisfies a memory shortage threshold of the second cache [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation]; transmitting a second request for extra memory for the second cache, wherein the second request is transmitted to a plurality of IOAs [(Column 10, lines 36-53, Column 18, lines 23-44 and Column 21, lines 1-15; FIGs. 1 and 7) wherein, during operation, when high watermark threshold 750 is reached for buffer 722, control logic 720 can interrupt the router using a decongestion interrupt to indicate that there is congestion and stop enqueueing until the low water mark is reached in order to facilitate dynamic bandwidth adjustments for I/O interfaces which is implemented by load balancing logic 510 which provides load balancing between multiple I/O interfaces based on average throughput for the I/O interfaces to correspond to the claimed limitation]. 
Gopinathan does not appear to explicitly disclose detecting that the second request has not resulted in an allocation of memory to the second cache for a period of time that satisfies a duration threshold; and transmitting a new request for extra memory for the second cache, wherein the new request is transmitted to the plurality of IOAs.
However, Heath discloses detecting that the second request has not resulted in an allocation of memory to the second cache for a period of time that satisfies a duration threshold [(Column 11, lines 56-67, Column 12, lines 1-10 and Column 13, lines 14-20) where the new request receives a denial message for a period of time that satisfies a duration threshold to retire the request to correspond to the claimed limitation]; and transmitting a new request for extra memory for the second cache, wherein the new request is transmitted to the plurality of IOAs [(Column 11, lines 56-67, Column 12, lines 1-10, Column 13, lines 14-20 and Column 17, lines52-67) where the ST sends a new request by using the allocation timer value for follow-up requests and checks the timer for expiration, where the new request can be transmitted to the plurality of IOAs as in Gopinathan to correspond to the claimed limitation].
Gopinathan and Heath are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Gopinathan and Heath before him or her, to modify the method of Gopinathan to include the request allocation timer of Heath because it will enhance access operation and improve latency.
The motivation for doing so would be [“to efficiently process the allocation and de-allocation of various sized requests” (Column 1, lines 62-64  by Heath)].
 Therefore, it would have been obvious to combine Gopinathan and Heath to obtain the invention as specified in the instant claim.
As for claim 12, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Claims 13 and 16 are rejected under 35 U.S.C. 103(a) as being disclosed by Gopinathan in view of Kelly in view of Atkisson, and further in view of Yoo et al.  (US PGPUB 2008/0212600 hereinafter referred to as Yoo).
As per independent claim 13, Gopinathan discloses a computer program product for managing memory allocation of input/output adapters (IOAs), the computer program product disposed upon a computer readable storage medium [(Column 10, lines 52-67 and Column 18, lines 1-9; FIGs. 1 and 7) where the router 110 is configured to provide a system and a method to decrease latency of packets by allowing dynamic allocation of buffer 722 in MAC layer 714 of I/O interface 124.1 based on the interface bandwidth to correspond to the claimed limitation], the computer program product comprising computer program instructions that, when executed by a computer processor of a computer, cause the computer to: detect a first cache of a first IOA storing a first amount of data that satisfies a memory shortage threshold of the first cache [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation]; transmit a first request in response to detecting that the first amount of data satisfies the memory shortage threshold [(Column 10, lines 36-53, Column 18, lines 23-44 and Column 21, lines 1-15; FIGs. 1 and 7) wherein, during operation, when high watermark threshold 750 is reached for buffer 722, control logic 720 can interrupt the router using a decongestion interrupt to indicate that there is congestion and stop enqueueing until the low water mark is reached in order to facilitate dynamic bandwidth adjustments for I/O interfaces which is implemented by load balancing logic 510 which provides load balancing between multiple I/O interfaces based on average throughput for the I/O interfaces to correspond to the claimed limitation]; detect a second cache of a second IOA of the plurality of IOAs storing a second amount of data that satisfies a memory dissemination threshold of the second cache; [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation]; and allocate memory from the second cache to the first cache in response to both the first request and detecting that the second amount of data satisfies the memory dissemination threshold [(Column 10, lines 36-53, Column 18, lines 23-44 and Column 21, lines 1-15; FIGs. 1 and 7) wherein, during operation, when high watermark threshold 750 is reached for buffer 722, control logic 720 can interrupt the router using a decongestion interrupt to indicate that there is congestion and stop enqueueing until the low water mark is reached in order to facilitate dynamic bandwidth adjustments for I/O interfaces which is implemented by load balancing logic 510 which provides load balancing between multiple I/O interfaces based on average throughput for the I/O interfaces, where the load balancing allocates memory and requests memory from buffers based on the the watermark thresholds for each buffer to dynamically adjust traffic and I/O interface`s bandwidth to correspond to the claimed limitation], wherein the first cache has a memory dissemination threshold and the second cache has a memory shortage threshold [(Column 18, lines 10-46; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 to correspond to the claimed limitation], further comprise instruction that, when executed by the computer processor, cause the computer to: raise the memory shortage threshold and the memory dissemination threshold of the first cache, wherein both the raised memory shortage threshold and the raised memory dissemination threshold of the first cache require more data to be stored in the first cache [(Column 18, lines 10-55; FIGs. 1 and 7) where the control logic 720 monitors the watermark thresholds in buffer 722 and provides congestion feedback to the host router 110 such that the level of low watermark threshold 740 and the level of high watermark threshold can be dynamically changed based on the uplink bandwidth of the I/O interface 124.1 such that the watermark threshold can be made higher when the uplink bandwidth is high, that corresponds to requiring relatively more data to be stored in the cache before being satisfied, to correspond to the claimed limitation]; and lower the memory shortage threshold and the memory dissemination threshold of the second cache, wherein both the lowered memory shortage threshold and the lowered memory dissemination threshold of the second cache require relatively less data to be stored in the second cache [(Column 18, lines 10-55; FIGs. 1 and 7) where the control logic 720 monitors the watermark thresholds in buffer 722 and provides congestion feedback to the host router 110 such that the level of low watermark threshold 740 and the level of high watermark threshold can be dynamically changed based on the uplink bandwidth of the I/O interface 124.1 such that the watermark threshold can be made lower when the uplink bandwidth is low, that corresponds to requiring relatively less data to be stored in the cache before being satisfied, to correspond to the claimed limitation]. 
Gopinathan does not appear to explicitly disclose transmitting a first request for extra memory for the first cache, wherein the first request is transmitted to a plurality of IOAs, and allocating memory from the second cache to the first cache.
However, Kelly discloses transmitting a first request for extra memory for the first cache, wherein the first request is transmitted to a plurality of IOAs, and allocating memory from the second cache to the first cache [(Paragraphs 0016-0017 and 0021; FIGs. 1 and 4 and their related text) where the network cache control module 218 includes a load balancer module which performs a load balancer operation. More specifically, within the virtualized network environment 300 caching occurs on the basis that the cache is a read cache for traffic within a cluster of nodes. The load balancer module maintains a per-cluster list of hashes of operating system (OS) file-system level blocks; where the network cache deduplication environment 400 includes a network cache deduplication device 410 which monitors the contents of a plurality of host NIC caches 420. In certain embodiments, the network cache deduplication device 410 monitors the contents of all host NIC caches 420 within a cluster. The network deduplication device re-allocates virtual machines within the cluster by generating re-allocation instructions 430 to be applied to one or more virtual machines. In certain embodiments, the network deduplication device re-allocates virtual machines within the cluster based upon one or more rules for virtual machine re-allocation 430 to correspond to the claimed limitation].
Gopinathan and Kelly are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gopinathan to include the memory reallocation requests 430 by the network deduplication device to reduce network traffic as taught by Kelly since doing so would ensure that virtual machine placement minimizes the cache usage, thereby minimizing network traffic. For the purposes of this disclosure, minimizing the cache usage refers to optimizing cache usage to minimize overall cache usage based on existing cache contents by maximizing sharing. Such an operation frees up more cache space for caching of additional traffic. Accordingly, for the purposes of this disclosure, minimizing cache usage is effectively equivalent to maximizing cache sharing (Paragraph 0016); where, when modifying Gopinathan to include the memory reallocation requests 430 by the network deduplication device to reduce network traffic as taught by Kelly.
Therefore, it would have been obvious to combine Gopinathan and Kelly for the benefit of creating a storage system/method to obtain the invention as specified in claim 13.
Gopinathan does not appear to explicitly disclose wherein the memory shortage threshold is based upon a destaging rate of the first IOA.
However, Atkisson discloses wherein the memory shortage threshold is based upon a destaging rate of the first IOA [(Paragraphs 0274-0275, 0301 and 0305-0306; FIGs. 1, 6 and 7 and their related text) where the destage module 706 determines when a remaining amount of dirty data in the cache 102 falls below a completion threshold. The completion threshold may be selected based on an architecture of the cache 102 and/or of the backing store 118, such as an erase block size, a page size, a buffer size, or the like, on an available destage bandwidth of the backing store 118, or the like. In one embodiment, the completion threshold is sized to minimize interruption of write operations while the destage module 706 completes a data flush operation. For example, to limit the amount of time during which write operations are quiesced to a 0.25 seconds, the completion threshold may be determined by multiplying the current destage rate by 0.25, and using the resulting value as the completion threshold. Further, the enforcement trigger module 708 may trigger a write rate enforcement operation during normal runtime of the cache 102 in response to an amount of dirty data in the cache 102 failing to satisfy a dirty data threshold. An amount of dirty data in the cache 102 may fail to satisfy a dirty data threshold as the amount of dirty write data approaches, exceeds, or has another predefined relationship with the dirty data threshold. The dirty data threshold, in various embodiments, may be a maximum amount of dirty write data, an optimal or desired amount of dirty write data, or the like. In one embodiment, the dirty data threshold is user defined. In another embodiment, the direct cache module 116b dynamically adjusts the dirty data threshold based on usage conditions of the cache 102 such as hit and miss rates for read data, write data, dirty data, clean data, and the like, a percentage of the cache 102 that stores data, or on other usage conditions. In one embodiment, the enforcement trigger module 708 maintains a count or tally of the actual amount of dirty data for the cache 102, adding to the count or tally as write data is cached in the cache 102 and subtracting from the count or tally as data is destaged to the backing store 118. In other embodiments, the enforcement trigger module 708 may receive an indicator of the amount of dirty data from the dirty indicator module 712, from the storage controller 104, or the like to correspond to the claimed limitation].
Gopinathan and Atkisson are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify Gopinathan to include the destage module and the determination of the threshold as taught by Atkisson since doing so would provide the benefits of [allows the cache 102 and/or the backing store 118 to continue to satisfy write requests during destaging at a level that balances or prioritizes the write requests and the destaging (Paragraph 0255)]; where, when modifying Gopinathan to include the destaging rate effect of the IOA on the cache threshold  as taught by Atkisson.
Therefore, it would have been obvious to combine Gopinathan and Atkisson for the benefit of creating a storage system/method to obtain the invention as specified in claim 13.
Gopinathan does not appear to explicitly disclose transmit an inquiry from the second IOA to the first IOA, wherein the inquiry inquires whether the first amount of data satisfies the raised memory shortage threshold of the first cache; transmit an affirmative indicator from the first IOA to the second IOA, wherein the affirmative indicator indicates that the first amount of data satisfies the raised memory shortage threshold of the first cache; and allocating an additional portion of memory from the second cache to the first cache.
However, Yoo discloses transmit an inquiry from the second IOA to the first IOA, wherein the inquiry inquires whether the first amount of data satisfies the raised memory shortage threshold of the first cache [(Paragraphs 0013, 0021 and 0062; FIG. 2) where the router of Yoo performs the procedure of checking whether or not a capacity of the second cache is full and exceeds the rising threshold or is not below the falling threshold after exceeding the rising threshold, where the router of Yoo can be modified to the include the multiple I/O interfaces of Gopinathan (Column 4, lines 41-45 of Gopinathan),to correspond to the claimed limitation]; transmitt an affirmative indicator from the first IOA to the second IOA, wherein the affirmative indicator indicates that the first amount of data satisfies the raised memory shortage threshold of the first cache [(Paragraph 0052-0070; FIGs. 2 and 3) where the processor updates the status of the second cache based on the determination of whether the packet capacity exceeded the threshold to correspond to the claimed limitation]; and allocating an additional portion of memory from the second cache to the first cache [(Paragraph 0066; FIG. 2) where the processor 21 clears the cache and controls the packet flow via queue management upon determining that the buffer does not exceed the rising threshold, where it will be obvious to one of ordinary skilled in the art to modify the queue management of Yoo to include the load balancing logic 510 of Gopinathan which provides load balancing between multiple I/O interfaces based on average throughput for the I/O interfaces, where the load balancing allocates memory and requests memory from buffers based on the watermark thresholds for each buffer to dynamically adjust traffic and I/O interface`s bandwidth, to correspond to the claimed limitation].
Gopinathan and Yoo are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Gopinathan and Yoo before him or her, to modify the method of Gopinathan to include the router of Yoo because it will enhance access operation and latency.
The motivation for doing so would be [“to reduce a likelihood of an occurance of inequality in service rendered to network subscribers due to an ameliorative allocation of a larger bandwidth to one or more subscribers attributable to a greater traffic flow” (Paragraph 0011 by Yoo)].
 Therefore, it would have been obvious to combine Gopinathan, Atkisson and Yoo to obtain the invention as specified in the instant claim.
As per dependent claim 16, Gopinathan discloses determining that the second amount of data satisfies the lowered memory dissemination threshold of the second cache [(Column 9, lines 26-37 and Column 18, lines 10-55; FIGs. 1 and 7) where the buffer 722 in MAC layer 714 of I/O interface 124.1 is limited through dynamic adjustments of low watermark threshold 740 and high watermark threshold 750 based on the interface bandwidth such that the low watermark threshold is used to indicate to the router that packets can now be enqueued to the buffer and the high watermark threshold is used to  indicate a maximum number of packets that can be queued in buffer 722 and the router updates the interface bandwidth to correspond to the claimed limitation]; and wherein the transmitting the inquiry from the second IOA to the first IOA is in response to determining that the second amount of data satisfies the lowered memory dissemination threshold of the second cache [(Column 9, lines 26-37, Column 14, lines 57-67 and Column 18, lines 10-55; FIGs. 1 and 7) where the router exploit knowledge of interface bandwidth to make intelligent per packet load balancing decision when multiple I/O interfaces are configured for router 110 and update the interface bandwidth and the router to dynamically change the bandwidth to correspond to the claimed limitation]. 

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
13.	Per the instant office action, claims 1-13 and 16-17 have received a first action on the merits and are subject of a first action non-final.
	a(2) CLAIMS ALLOWED IN THE APPLICATION
14.	Claim 5,11 and 17 would be allowable if rewritten to overcome the double patenting rejection(s), and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The reasons for allowance of claims 5,11 and 17 are that the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “detecting the second cache storing an amount of data that satisfies a memory shortage threshold of the second cache; transmitting a second request for extra memory for the second cache in response to detecting that the second cache stores the amount of data that satisfies the memory shortage threshold of the second cache, wherein the second request is transmitted to a plurality of IOAs; detecting the second cache storing an amount of data that does not satisfy the memory shortage threshold of the second cache before memory has been allocated to the second cache; and transmitting a cancellation of the second request in response to detecting that the second cache stores the amount of data that does not meet the memory shortage threshold of the second cache, wherein the cancellation of the second request is transmitted to the plurality of IOAs”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135